       Case 3:19-cv-06189-WHO Document 12 Filed 10/15/19 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   KRISTI GUDOSKI COOK
     LISA C. EHRLICH
 5   XIYUN YANG
     LEE I. SHERMAN (SBN 272271)
 6   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6404
 8    Fax: (213) 879-7605
      E-mail: Lee.Sherman@doj.ca.gov
 9   Attorneys for Plaintiff State of California
10                            IN THE UNITED STATES DISTRICT COURT

11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13

14
     STATE OF CALIFORNIA,                                 Case No. 19-cv-6189-WHO
15
                                             Plaintiff, STIPULATED REQUEST FOR ORDER
16                                                      CHANGING TIME
                    v.
17                                                        Courtroom: 2
                                                          Judge:        Honorable William H. Orrick
18   WILLIAM P. BARR, in his official capacity            Trial Date: None Set
     as Attorney General of the United States, et         Action Filed: September 30, 2019
19   al.,
20                                        Defendants.
21

22

23

24

25

26

27

28

                                    Stipulated Request for Order Changing Time
                                                (19-cv-6189-WHO)
          Case 3:19-cv-06189-WHO Document 12 Filed 10/15/19 Page 2 of 3



 1          WHEREAS, Plaintiff and Defendants have been engaging in a meet and confer process in
 2   an attempt to avoid the necessity of Plaintiff moving for preliminary relief;
 3          WHEREAS, Defendants require additional time to determine whether they will be able to
 4   agree to a stipulation to avoid the necessity of Plaintiff moving for preliminary relief;
 5          WHEREAS, if an agreement between the parties cannot be reached, Plaintiff will file a
 6   Motion for Preliminary Injunction;
 7          WHEREAS, Plaintiff would require a decision from the Court on that Motion by December
 8   8;
 9          WHEREAS, in order to preserve adequate time for the Court to come to a decision on that
10   Motion, and accommodate the Thanksgiving holiday, Plaintiff requests a hearing on that Motion
11   by no later than Friday November 22;
12          WHEREAS, the Northern District of California Civil Local Rule 7-2(a) requires a hearing
13   be noticed not less than 35 days from the filing of the Motion;
14          WHEREAS, this Court hears civil law and motions on Wednesdays;
15          WHEREAS, under Civil Local Rule 7-2(a), Plaintiff would need to file a Motion for
16   Preliminary Injunction by Wednesday October 16 in order for Plaintiff’s Motion to be heard by
17   November 20, the last Wednesday before November 22;
18          WHEREAS, the parties stipulate to a briefing schedule that preserves a hearing date on
19   Wednesday November 20, provides the same amount of time for the Court to review all papers
20   prior to the hearing, but shortens the time for Defendants to file their Opposition by one day, and
21   the time for Plaintiff to file its reply by one day, to accommodate the two extra days Defendants
22   require in the meet and confer process;
23          THEREFORE, the parties hereby stipulate pursuant to Civil Local Rule 6-2 that Plaintiff
24   may file a Motion for Preliminary Injunction on Friday, October 18, Defendants may then file a
25   response to this Motion on Thursday, October 31, Plaintiff may file a reply on Wednesday,
26   November 6, for a hearing on Wednesday, November 20, and respectfully request that the Court
27   so order.
28
                                                        1
                                    Stipulated Request for Order Changing Time
                                                (19-cv-6189-WHO)
        Case 3:19-cv-06189-WHO Document 12 Filed 10/15/19 Page 3 of 3



 1
     Dated: October 15, 2019                             Respectfully submitted,
 2
      MICHAEL L. NEWMAN                                  JOSEPH H. HUNT
 3    Senior Assistant Attorney General                  ASSISTANT ATTORNEY GENERAL
      SARAH E. BELTON
 4    Supervising Deputy Attorney General
      KRISTI GUDOSKI COOK                                BRAD P. ROSENBERG
 5    LISA C. EHRLICH                                    ASSISTANT BRANCH DIRECTOR
      XIYUN YANG
 6                                                       /S/ DANIEL D. MAULER
      /s/ Lee I. Sherman
 7                                                       DANIEL D. MAULER
      LEE I. SHERMAN                                     VIRGINIA STATE BAR NO. 73190
 8    Deputy Attorneys General
      Attorneys for Plaintiff                            TRIAL ATTORNEY
 9    State of California                                UNITED STATES DEPARTMENT OF JUSTICE
                                                         CIVIL DIVISION, FEDERAL PROGRAMS BRANCH
10                                                       1100 L STREET, NW
                                                         WASHINGTON, DC 20001
11                                                       TEL: (202) 514-8095
12                                                       FAX: (202) 616-8470
                                                         E-MAIL: DAN.MAULER@USDOJ.GOV
13                                                       Attorneys for Defendants

14

15    PURSUANT TO STIPULATION, IT IS SO ORDERED.

16

17
      Dated: ___________________________
18

19

20                                                         Judge William H. Orrick
                                                           United States District Court Judge
21

22

23

24

25

26

27

28
                                                     2
                                 Stipulated Request for Order Changing Time
                                             (19-cv-6189-WHO)
